ORDER
[¶ 1] Effective August 1, 2001, the name State Bar Board will change to State Board of Law Examiners. The name “State Bar Board” appears throughout various rules adopted by this Court.
[¶ 2] IT IS HEREBY ORDERED, that wherever “State Bar Board” appears in the North Dakota Rules of Civil Procedure, North Dakota Rules of Court, North Dakota Rules for Lawyer Discipline, the North Dakota Supreme Court Administrative Rules, Rule on Limited Practice of Law by Law Students, North Dakota Rules for Continuing Legal Education, and any other rules adopted by this Court, it means the “State Board of Law Examiners”. The specific affected rules need not be immediately republished with the name change, but will be forwarded to the publishers for inclusion in the next republication of the rules.
[¶ 3] Dated this 20th day of July, 2001.
[¶ 4] GERALD W. VANDE WALLE, C.J.
CAROL RONNING KAPSNER, J. DALE V. SANDSTROM, J. WILLIAM A. NEUMANN, J. MARY MUEHLEN MARING, J.